DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al. (US 2019/0277570, herein Kawaguchi).
In regards to claim 1, Kawaguchi discloses
A heat exchange member (Figs.1 and 2), comprising:
a honeycomb structure comprising:
an outer peripheral wall (7);
an inner peripheral wall (6); and
partition walls (5) arranged between the outer peripheral wall and the inner peripheral wall, the partition walls defining a plurality of cells, each of the cells extending from a first end face to a second end face to form a flow path for a first fluid (Fig.1); and
a covering member (9) for covering an outer peripheral surface of the outer peripheral wall,
wherein in a cross section of the honeycomb structure orthogonal to a flow path direction for the first fluid, the partition walls (5a) extend in a radial direction, and
wherein each of the cells is formed from the outer peripheral wall, the inner peripheral wall, and the partition walls (Fig.2).
In regards to claim 4, Kawaguchi discloses that, in the cross section of the honeycomb structure orthogonal to the flow path direction for the first fluid, an aspect ratio of each of the cells is 3 or more (paragraphs 66 and 168, a length of the heat exchanging member is 25mm, thickness of the outer peripheral wall is provided as 0.3 to 10mm, outer diameter is 70mm, and diameter of hollow region is 52mm; this leaves a length of each partition wall to be around 4mm and the aspect ratio to be 25/4 or 6.25).
In regards to claim 7, Kawaguchi discloses
A heat exchanger (Figs.4 and 5), comprising:
the heat exchange member according to claim 1; and
an outer cylinder (23) arranged at an interval on a radially outer side of the covering member so that a second fluid can circulate around an outer periphery of the covering member (Fig.5).
In regards to claim 8, Kawaguchi discloses
A heat conductive member (Figs.1 and 2), comprising a honeycomb structure comprising:
an outer peripheral wall (7);
an inner peripheral wall (6); and
partition walls (5) arranged between the outer peripheral wall and the inner peripheral wall, the partition walls defining a plurality of cells, each of the cells extending from a first end face to a second end face to form a flow path for a first fluid (Fig.1),
wherein the outer peripheral wall, the inner peripheral wall, and the partition walls comprise a Si-SiC material based on SiC particles as an aggregate (paragraph 80), wherein a metal Si is contained between the SiC particles (paragraph 80),
wherein in a cross section of the honeycomb structure orthogonal to a flow path direction for the first fluid, the partition walls (5a) extend in a radial direction, and
wherein each of the cells is formed from the outer peripheral wall, the inner peripheral wall, and the partition walls (Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi alone.
In regards to claims 2, 3 and 9, Kawaguchi does not disclose that in the cross section of the honeycomb structure orthogonal to the flow path direction for the first fluid, a ratio of the number of the partition walls to an outer diameter (mm) of the honeycomb structure is 2.3 partition walls/mm or more, or 3.2 partition walls/mm or more.
	Kawaguchi discloses a cell density of 4 cells/cm2 and may be adjusted as needed (paragraph 81).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawaguchi’s ratio of the number of the partition walls to an outer diameter (mm) of the honeycomb structure to be 2.3 partition walls/mm or more, or 3.2 partition walls/mm or more, depending on the desired configuration.
In regards to claim 5, Kawaguchi discloses
A heat exchange member (Figs.1-2), comprising:
a honeycomb structure comprising:
an outer peripheral wall (7);
an inner peripheral wall (6); and
partition walls (5) arranged between the outer peripheral wall and the inner peripheral wall, the partition walls defining a plurality of cells, each of the cells extending from a first end face to a second end face to form a flow path for a first fluid (Fig.1); and
a covering member (9) for covering an outer peripheral surface of the outer peripheral wall,
wherein in a cross section of the honeycomb structure orthogonal to a flow path direction for the first fluid, the partition walls (5a) comprise partition walls extending in a radial direction.
Kawaguchi does not disclose that a ratio of the number of partition walls extending in the radial direction to an outer diameter (mm) of the honeycomb structure is 3.2 partition walls/mm or more.
	Kawaguchi discloses a cell density of 4 cells/cm2 and may be adjusted as needed (paragraph 81).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawaguchi’s ratio of the number of partition walls extending in the radial direction to an outer diameter (mm) of the honeycomb structure to be 3.2 partition walls/mm or more, depending on the desired configuration.
In regards to claim 6, Kawaguchi discloses that an aspect ratio of each of the cells is 3 or more (paragraphs 66 and 168, a length of the heat exchanging member is 25mm, thickness of the outer peripheral wall is provided as 0.3 to 10mm, outer diameter is 70mm, and diameter of hollow region is 52mm; this leaves a length of each partition wall to be around 4mm and the aspect ratio to be 25/4 or 6.25).
In regards to claim 10, Kawaguchi discloses
A heat conductive member (Figs.1-2), comprising a honeycomb structure comprising:
an outer peripheral wall (7);
an inner peripheral wall (6); and
partition walls (5) arranged between the outer peripheral wall and the inner peripheral wall, the partition walls defining a plurality of cells, each of the cells extending from a first end face to a second end face to form a flow path for a first fluid (Fig.1),
wherein the outer peripheral wall, the inner peripheral wall, and the partition walls comprise a Si-SiC material based on SiC particles as an aggregate (paragraph 80), wherein a metal Si is contained between the SiC particles (paragraph 80), and
wherein in a cross section of the honeycomb structure orthogonal to a flow path direction for the first fluid, the partition walls comprise partition walls (5a) extending in a radial direction.
Kawaguchi does not disclose a ratio of the number of partition walls extending in the radial direction to an outer diameter (mm) of the honeycomb structure is 3.2 partition walls/mm or more.
	Kawaguchi discloses a cell density of 4 cells/cm2 and may be adjusted as needed (paragraph 81).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawaguchi’s ratio of the number of partition walls extending in the radial direction to an outer diameter (mm) of the honeycomb structure to be 3.2 partition walls/mm or more, depending on the desired configuration.
In regards to claim 11, Kawaguchi discloses that an aspect ratio of each of the cells is 3 or more (paragraphs 66 and 168, a length of the heat exchanging member is 25mm, thickness of the outer peripheral wall is provided as 0.3 to 10mm, outer diameter is 70mm, and diameter of hollow region is 52mm; this leaves a length of each partition wall to be around 4mm and the aspect ratio to be 25/4 or 6.25).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763